Citation Nr: 0700085	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  97-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  

In November 1999 and March 2006 the Board remanded the matter 
for additional development.  Those actions having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition


FINDINGS OF FACT

1.  The in-service stressors claimed by the veteran are not 
supported by credible evidence.

2.  The veteran's PTSD has not been causally or etiologically 
related to service.


CONCLUSION OF LAW

The veteran's PTSD is not related to his military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He claims 
that during service in Vietnam, he killed enemy soldiers, 
witnessed the killing of American soldiers, witnessed the 
decapitation of a Vietnamese man by a Vietnamese soldier, 
witnessed 


women and children become victims of a napalm bombing, and 
encountered dead bodies while on patrol.  At both his travel 
board hearing and in his hearing before the RO, the veteran 
additionally testified that he was wounded on the leg in a 
firefight in Vietnam.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
'combat with the enemy' as established by official records, 
including recognized military combat citations, or the 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
'satisfactory,' i.e. credible, and 'consistent with the 
circumstances, conditions or hardships of service.' If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Cohen v. Brown,  10 Vet. App. 128, 142 (1993).

The veteran meets the first requirement for service 
connection because he has a diagnosis of PTSD, most recently 
documented in an August 2003 VAMC treatment note.  However, 
his claim fails the second and third requirements.  There is 
no medical nexus opinion associated with the file and there 
are multiple problems with the veteran's assertions regarding 
his stressors.

The veteran contends he served in Vietnam and among other 
traumatic experiences, sustained a combat related injury.  
There is no credible evidence the veteran ever served in 
Vietnam and service medical records are negative for 
documentation of any combat related injury.  The Center for 
Unit Records Research was unable to conduct meaningful 
research on the veteran's combat injury or combat experience 
due to the lack of specificity the veteran provided about his 
service.  His DD214 Form does not show receipt of any combat 
related medals and his personnel records indicate his foreign 
service includes only Korea and Germany.  VA queried the 
National Personnel Records Center (NPRC) in 2003 asking for 
verification of the veteran's claimed service in Vietnam.  
The NPRC response indicate that a prior response showing 
service in Vietnam was in error and the veteran's records 
show that he does not appear to have served in Vietnam.  

In support of his contentions, the veteran submitted his own 
version of the DD214 Form and personnel records.  These 
documents show service in Vietnam, and the receipt of the 
Distinguished Service Cross, Silver Star, Purple Heart, Good 
Conduct Medal, National Defense Service Medal, Armed Force. 
Exp. Medal, Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal.  

Records show the veteran applied to the Board of Correction 
of Military Records to have this information described above 
included in his records.  The Board of Correction of Military 
Records denied the veteran's request.  Similarly, in a 
February 1993 letter the U.S. Army Reserve Personnel Center 
written in response to an inquiry the veteran made about his 
awards stated he was not eligible for the Vietnam Service 
Medal because there was no record of him being in Vietnam.  
He was also denied the Purple Heart because there was no 
evidence he had been injured in service.  There was no record 
supporting the award of the Army Commendation Medal, the 
Distinguished Service Cross, the Distinguished Service Medal, 
a campaign medal, or the Good Conduct Medal.  Further, in 
contradiction of the DD214 he submitted, the veteran 
testified before the RO that he had not received the Purple 
Heart.



At the 1999 Travel Board hearing the veteran testified he did 
not know the unit number to which he was assigned in Vietnam, 
the name of the colonel who transferred him to Korea, the 
names of any buddies, the location of where he was when shot 
in Vietnam, the names of any cities where he spent time in 
Vietnam, or the airport he used to leave Vietnam.  
Significantly, information received by the Veterans Law Judge 
after the hearing indicates the veteran acknowledged he 
fabricated his DD214 Form.  Later, in December 2000, in a 
letter to the Veteran Service Manager the veteran stated he 
received the new version of his DD214 Form from Fort Dix, New 
Jersey, and that both versions of his form are correct but 
the Fort Dix version is more complete.  

The veteran also submitted evidence that an APO address 
appearing on his orders indicates he was sent to Vietnam.  
However, the document on which the veteran relies relates to 
Navy addresses, not Army addresses, and research performed by 
the RO indicates the APO number corresponds to Korea, not 
Vietnam.

The sum of the evidence is against the veteran's claim 
regarding his in-service stressors.  Moreover, as noted 
above, there are no medical nexus opinions associated with 
the file.  The veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion in 
this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For all of these reasons, service connection is 
denied.  

The Board notes the veteran has not been afforded a VA 
examination in connection with this claim since March 1995, 
but is of the opinion that such an examination is unnecessary 
to make a decision.  In disability compensation claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 


persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. See 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir.2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir.2003); 38 C.F.R. § 3.159(c)(4)(i).  

While the record reflects that the veteran has a current 
diagnosis of PTSD, there is no evidence beyond the veteran's 
own contentions that he suffered an event, injury or disease 
in service that resulted in this diagnosis.  In the absence 
of such evidence, a current examination could do no more than 
speculate that the veteran's mental health condition is 
related to service based on the veteran's unsubstantiated 
account of service events.  Under these circumstances, the 
Board believes that a VA examination is unnecessary.  

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March and August 2003.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions  reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly 


decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  
 

ORDER

Service connection for the veteran's PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


